Reads, J.
The writ issued against Lawrence and his sureties upon his official bond as sheriff, and service was acknowledged by Lawrance ; but there was no service upon the defendants who were his sureties. Lawrence died, and after the suit had abated as to him and discontinued as to the defendants, a summons was issued to the defendants to make them parties in that suit which had been, but which was then o%4 of existence.
"We considered whether we could not treat the summons to the defendants as an original summons, and treat the complaint as a new complaint against them, or else allow a complaint to be filed and the action goon. But the objection is,-that it would subject them to costs, which have accumulated in a case in which they were not parties, and besides it might deprive them of some advantages which they would have in a new suit.
Pee Cueiah. Judgment affirmed.